DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-15, 17-21, 23-25 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bench et al. (US 2017/0299757 A1).


    PNG
    media_image1.png
    388
    480
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    528
    554
    media_image2.png
    Greyscale

With regard to claim 1, a marker device (FIG. 3B, marker device 300) for locating a buried object (FIG. 1A, buried utility 110) (Paragraph: [0001]) comprising: a housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing) made of a low dielectric constant (low K) material having a dielectric constant (K) less than 3 (Paragraphs: [0103] and [0104]); an antenna element (FIG. 3B, antenna 320) comprising a plurality of conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204) enclosed in the housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing) (Paragraph: [0112]); and an electronic circuit (FIG. 3B, electronic circuit 330) comprising a circuit board (FIG. 3B, PCB 330) electrically coupled to the conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204) through a connector (electronic circuit components and traces), the connector (electronic circuit components and traces) including connecting elements at each side of the circuit board (FIG. 3B, PCB 330) for coupling to outer ends of the conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204), wherein the circuit board (FIG. 3B, PCB 330) includes electrical traces and the connecting elements electrically couple the conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204) to the 
With regard to claim 18, a marker device (FIG. 3B, marker device 300) for locating a buried object (FIG. 1A, buried utility 110) (Paragraph: [0001]) comprising a loop-shaped 
With regard to claim 2, the conductive windings (FIG. 14A, conductive windings 1404) are arranged in a separated manner from each other in the housing (Paragraph: [0148)].
With regard to claims 3 and 21, the conductive windings are connected in series and electrically coupled to the electronic circuit (FIG. 3B, electronic circuit 330) (Paragraph: [0067)].
With regard to claim 5, the antenna element (FIG. 3B, antenna 320) comprises three conductive windings (FIG. 14B in view of FIG. 3B, conductive windings 1404) (Paragraphs: [0111] and [0148]).
With regard to claims 6 and 24, a protective cover (FIG. 6C, cover element 660) over-molded on the electronic circuit (FIG. 6C in view of FIG. 3B, PCB 680) and portions of the housing (FIG. 6C in view of FIG. 3B, insulating jacket 640).
With regard to claim 9, the above-ground receiver (FIG. 1A, locator 130) includes one or more antennas and the above-ground transmitter (FIG. 1A, marker excitation device 150) includes an excitation circuit, both integrated in a buried object locator (FIGS. 1A and 2D; and paragraphs: [0007] and [0155]).
With regard to claim 10, the electronic circuit (FIG. 3B, electronic circuit 330) includes one or more tuning elements (resonant circuits) to tune the output signal, wherein the tuned output signal has an amplitude greater than that of the generated output signal (Paragraph: [0010]).
With regard to claim 11, the circuit elements of the electronic circuit (FIG. 3B, electronic circuit 330) are selectively enabled or disabled to reduce power consumption (Claim 10).

With regard to claims 13 and 23, the marker device provides an extended signal reception and transmission range of 2-5 meters (Paragraph: [0080]).
With regard to claim 14, the marker device (FIG. 3B, marker device 300) is configured in a loop or ring shape (FIGS. 3A, 3B and 3C).
With regard to claim 15, the marker device (FIGS. 8A-10, marker device 800) is configured in a capsule or pin shape (Paragraphs: [0133]-[0139]).
With regard to claim 17, the marker device (FIGS. 8A-10, marker device 800) is configured in a square shape, a rectangular shape, or an oblong shape (FIGS. 8A-10).
With regard to claim 19, the electronic circuit (FIG. 3B, electronic circuit 330) includes a printed circuit board (FIG. 3B, PCB 330) having electrical traces thereon (Paragraph: [0107]).
With regard to claim 20, outer ends (end of one turn of the marker device antenna 650 and the opposite end of the other turn of the marker device antenna 650) of the conductive windings (FIG. 6C in view of FIG. 3B, marker device antenna 650) are fixed to the conductive connecting elements (FIG. 6C in view of FIG. 3B, antenna connector 670 and terminal connector pieces 675) on each side of the printed circuit board (FIG. 6C, PCB 680), wherein the connecting elements (FIG. 6C in view of FIG. 3B, antenna connector 670 and terminal connector pieces 675) are mechanically coupled to the electrical traces in the printed circuit board (FIG. 6C, PCB 680) (Paragraph: [0129]).
.
Claims 1-3, 5, 6, 9-15, 17-21, 23-25 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bench et al. (US 2017/0299757 A1).
Bench et al. teaches an apparatus for locating hidden or buried objects using associated marker devices comprising:

    PNG
    media_image1.png
    388
    480
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    528
    554
    media_image2.png
    Greyscale

With regard to claim 1, a marker device (FIG. 3B, marker device 300) for locating a buried object (FIG. 1A, buried utility 110) (Paragraph: [0001]) comprising: a housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing) made of a low dielectric constant (low K) material having a dielectric constant (K) less than 3 (Paragraphs: [0103] and [0104]); an antenna element (FIG. 3B, antenna 320) comprising a plurality of conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204) enclosed in the housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing) (Paragraph: [0112]); and an electronic circuit (FIG. 3B, electronic circuit 330) comprising a circuit board (FIG. 3B, PCB 330) electrically coupled to the conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204) through a connector (electronic circuit components and traces), the connector (electronic circuit 
With regard to claim 18, a marker device (FIG. 3B, marker device 300) for locating a buried object (FIG. 1A, buried utility 110) (Paragraph: [0001]) comprising a loop-shaped housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing) made of a dielectric material (Paragraphs: [0103] and [0104]); a loop-shaped antenna element (FIG. 3B, antenna 320) comprising three conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204) enclosed in the housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing) in a separated manner from each other (Paragraph: [0112]); and an electronic circuit (FIG. 3B, electronic circuit 330) electrically coupled to the conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204) through a connector (electronic circuit components and traces), the connector (electronic circuit components and traces) including conductive connecting elements to electrically couple outer ends of the corresponding conductive windings (FIGS. 12B, 12C and 12D in view of FIG. 3B, conductive windings 1204) to the electronic circuit (FIG. 3B, electronic circuit 330) (Paragraphs: [0107] and [0112]-[0116]), the electronic circuit (FIG. 3B, electronic circuit 330) comprising an input circuit (FIG. 3D, transceiver circuitry) to receive an input signal (FIG. 1A, excitation signal 160) at a first frequency; a power circuit (FIG. 3D, power circuit 352) to convert the input signal (FIG. 1A, excitation signal 160) to a power supply for powering the electronic circuit (FIG. 3B, electronic circuit 330); a processing element (FIG. 3D, processing element 356) to generate an output signal (FIG. 1A, output signal 170) responsive to the excitation signal; and an output circuit (FIG. 3D, output circuit 354) to provide the output signal 
With regard to claim 2, the conductive windings (FIG. 14A, conductive windings 1404) are arranged in a separated manner from each other in the housing (Paragraph: [0148)].
With regard to claims 3 and 21, the conductive windings are connected in series and electrically coupled to the electronic circuit (FIG. 3B, electronic circuit 330) (Paragraph: [0067)].
With regard to claim 5, the antenna element (FIG. 3B, antenna 320) comprises three conductive windings (FIG. 14B in view of FIG. 3B, conductive windings 1404) (Paragraphs: [0111] and [0148]).
With regard to claims 6 and 24, a protective cover (FIG. 6C, cover element 660) over-molded on the electronic circuit (FIG. 6C in view of FIG. 3B, PCB 680) and portions of the housing (FIG. 6C in view of FIG. 3B, insulating jacket 640).
With regard to claim 9, the above-ground receiver (FIG. 1A, locator 130) includes one or more antennas and the above-ground transmitter (FIG. 1A, marker excitation device 150) includes an excitation circuit, both integrated in a buried object locator (FIGS. 1A and 2D; and paragraphs: [0007] and [0155]).
With regard to claim 10, the electronic circuit (FIG. 3B, electronic circuit 330) includes one or more tuning elements (resonant circuits) to tune the output signal, wherein the tuned 
With regard to claim 11, the circuit elements of the electronic circuit (FIG. 3B, electronic circuit 330) are selectively enabled or disabled to reduce power consumption (Claim 10).
With regard to claims 12 and 25, one or more permanent magnets disposed in the marker device to generate magnetic fields detectable by a survey instrument (Paragraphs: [0004] and [0006]).
With regard to claims 13 and 23, the marker device provides an extended signal reception and transmission range of 2-5 meters (Paragraph: [0080]).
With regard to claim 14, the marker device (FIG. 3B, marker device 300) is configured in a loop or ring shape (FIGS. 3A, 3B and 3C).
With regard to claim 15, the marker device (FIGS. 8A-10, marker device 800) is configured in a capsule or pin shape (Paragraphs: [0133]-[0139]).
With regard to claim 17, the marker device (FIGS. 8A-10, marker device 800) is configured in a square shape, a rectangular shape, or an oblong shape (FIGS. 8A-10).
With regard to claim 19, the electronic circuit (FIG. 3B, electronic circuit 330) includes a printed circuit board (FIG. 3B, PCB 330) having electrical traces thereon (Paragraph: [0107]).
With regard to claim 20, outer ends (end of one turn of the marker device antenna 650 and the opposite end of the other turn of the marker device antenna 650) of the conductive windings (FIG. 6C in view of FIG. 3B, marker device antenna 650) are fixed to the conductive connecting elements (FIG. 6C in view of FIG. 3B, antenna connector 670 and terminal connector pieces 675) on each side of the printed circuit board (FIG. 6C, PCB 680), wherein the connecting elements (FIG. 6C in view of FIG. 3B, antenna connector 670 and terminal connector pieces 
With regard to claim 33, the low dielectric constant material of the housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing) comprises a polymer (Paragraphs: [0103] and [0104]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bench et al. in view of Tieman et al. (US 2016/0131672 A1).
Bench et al. teaches all that is claimed as discussed in the above rejection of claims 1-3, 5, 6, 9-15, 17-21, 23-25 and 33 including the marker device (FIG. 3B, marker device 300) comprising the loop-shaped housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing), but it does not specifically teach the following features:
A label disposed on or mechanically attached to the housing, the label including electronically-readable information pertaining to the marker device.
The electronically-readable information includes a serial code associated with the marker device to uniquely identify the marker device.
Tieman et al. teaches an identification for sample tracking on a diagnostic device comprising:
With regard to claims 7 and 26, a label (FIG. 1, first machine-readable information tag 18) disposed on or mechanically attached to a housing (FIG. 1, processing cartridge 10), the label (FIG. 1, first machine-readable information tag 18) including electronically-readable information pertaining to housing (FIG. 1, processing cartridge 10) (Abstract; FIGS. 1 and 2; and paragraphs:  [0040]-[0047]).
With regard to claims 8 and 27, the electronically-readable information includes a serial code (serial number) associated with the housing (FIG. 1, processing cartridge 10) to uniquely identify the housing (FIG. 1, processing cartridge 10) (Paragraphs:  [0042] and [0044]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for locating hidden or buried objects using associated marker devices of Bench et al. to use a label disposed on or mechanically attached to the housing, the label including electronically-readable information pertaining to the marker device as taught by Tieman et al. since Tieman et al. teaches that such an arrangement is beneficial to ensure accurate identification of a device as disclosed in the paragraph [0001].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bench et al. in view of Olsson et al. (US 2017/0017009 A1).


A permanent magnet disposed at each of the two ends thereof to generate magnetic fields detectable by a survey instrument.
Olsson et al. teaches redundant identification for sample tracking on a diagnostic device comprising:

    PNG
    media_image3.png
    696
    467
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    634
    564
    media_image4.png
    Greyscale

With regard to claim 16, a permanent magnet (FIG. 5 in view of FIG. 1A, permanent magnet 164) disposed at each of the two ends thereof to generate magnetic fields detectable by a survey instrument (FIG. 1A, ground tracking device 110) (Paragraphs:  [0090] and [0093]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for locating hidden or buried objects using associated marker devices of Bench et al. to use a permanent magnet disposed at each of the two ends thereof to generate magnetic fields detectable by a survey instrument as taught by Olsson et al. since Olsson et al. teaches that such an arrangement is beneficial to provide a magnet and sensor configuration that may be used to sense rolling motion .
Claims 28, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bench et al. in view of Hoss et al. (US 2010/0230285 A1).
Bench et al. teaches all that is claimed as discussed in the above rejection of claims 1-3, 5, 6, 9-15, 17-21, 23-25 and 33 including the marker device (FIG. 3B, marker device 300) comprising the loop-shaped housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing), but it does not specifically teach the following features:
A label laser marked on a surface of the loop-shaped housing or the protective cover, the label including information pertaining to the marker device.
The electronically-readable information includes a serial code associated with the marker device to uniquely identify the marker device.
Hoss et al. teaches sensor manufacturing processes comprising:
With regard to claims 28 and 31, a label laser (laser tag) marked on a surface of a housing (a surface of the sensor body) or the protective cover, the label including information (a bar code or other machine readable information) (Paragraph:  [0064]).
With regard to claims 29 and 31, the information is electronically-readable (machine readable information) (Paragraph:  [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for locating hidden or buried objects using associated marker devices of Bench et al. to use a laser tag marked on a surface of a housing as taught by Hoss et al. since Hoss et al. teaches that such an arrangement is .
Claims 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bench et al. in view of Edler et al. (US 2012/0292295 A1).
Bench et al. teaches all that is claimed as discussed in the above rejection of claims 1-3, 5, 6, 9-15, 17-21, 23-25 and 33 including the marker device (FIG. 3B, marker device 300) comprising the loop-shaped housing (FIG. 3B, insulating jacket 310, cover element 340, and/or a combined/common housing), but it does not specifically teach the following features:
A laser marking additive is added to the dielectric material of the loop-shaped housing to laser mark the label thereon, the dielectric material comprises a polymer.
The low dielectric constant material of the housing comprises a laser marking additive.
The low dielectric constant material of the housing comprises a polymer and a laser marking additive dispersed in the polymer.
Edler et al. teaches a laser additive comprising:
With regard to claim 30, a laser marking additive is added to the dielectric material (plastics) to laser mark the label thereon, the dielectric material comprises a polymer (Paragraphs: [0001]-[0002], [0055] and [0056]).
With regard to claim 32, the low dielectric constant material of the housing comprises a laser marking additive (Paragraphs: [0001]-[0002], [0055] and [0056]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for locating hidden or buried objects using associated marker devices of Bench et al. to use a laser additive as taught by Edler et al. since Edler et al. teaches that such an arrangement is beneficial to provide an additive for laser marking which, under the action of laser light in the polymer doped therewith, gives very good marking results, in particular high-contrast and sharp pale to white markings on a dark background, results in mechanically resistant laser markings and can be prepared in a simple manner on an industrial scale as disclosed in the paragraph [0015].

Allowable Subject Matter
Claims 4 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed, of the limitation of the conductive windings include a first winding, a second winding, and a third winding, the first and second windings are connected in series and the third winding is connected in parallel, each of the first, second and third windings being electrically coupled to the electronic circuit. This limitation is found in 
The primary reason for the indication of the allowability of claim 22 is the inclusion therein, in combination as currently claimed, of the limitation of the three conductive windings include a first conductive winding, a second conductive winding and a third conductive winding, wherein the first and second conductive windings are connected in series and the third conductive winding is connected in parallel, each of the three windings are electrically coupled to the electronic circuit. This limitation is found in claim 22 is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Bailey (US 10,042,074 B2) teaches an underground utility line locator and method for use.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.   The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858